Name: Commission Regulation (EC) No 540/98 of 9 March 1998 amending for the fourth time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 3. 98L 70/6 COMMISSION REGULATION (EC) No 540/98 of 9 March 1998 amending for the fourth time Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 8(2) and 13(12) thereof, Whereas Commission Regulation (EC) No 1370/95 (3), as last amended by Regulation (EC) No 2439/97 (4), lays down detailed rules for implementing the system of export licences in the pigmeat sector; Whereas Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (5), as last amended by Regulation (EC) No 409/98 (6), has established a list of products, for which an export refund may be granted in the pigmeat sector; Whereas it is necessary to adapt the product codes listed in Annex I to Regulation (EC) No 1370/95 to the recent amendments of Regulation (EEC) No 3846/87; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1370/95 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences applied for as from 4 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 133, 17. 6. 1995, p. 9. (4) OJ L 339, 10. 12. 1997, p. 9. (5) OJ L 366, 24. 12. 1987, p. 1. (6) OJ L 55, 25. 2. 1998, p. 1. EN Official Journal of the European Communities10. 3. 98 L 70/7 ANNEX ANNEX I Product code of the agricultural product nomenclature for export refunds (1) Category Rate of the security (ECU/100 kg) Net weight 0203 11 10 9000 0203 21 10 9000 1 3 0203 12 11 9100 0203 12 19 9100 0203 19 11 9100 0203 19 13 9100 0203 22 11 9100 2 3 0203 22 19 9100 0203 29 11 9100 0203 29 13 9100 0203 19 15 9100 0203 29 15 9100 3 2 0210 11 31 9110 0210 11 31 9910 4 20 0210 12 19 9100 5 5 0210 19 81 9100 6 23 0210 19 81 9300 7 18 1601 00 91 9000 8 8 1601 00 99 9110 9 4 1602 41 10 9210 10 15 1602 42 10 9210 11 11 1602 49 19 9120 12 5 (1) Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), Section 6.'